Citation Nr: 1745928	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  06-02 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the appellant is the Veteran's surviving spouse and entitled to compensation for service connection for the cause of death.  


ATTORNEY FOR THE BOARD

Dan Brook, Counsel









INTRODUCTION

The Veteran served on active duty from December 1941 to August 1963.  He died in May 1988.  The appellant contends that she is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that determined that the appellant's marriage to the Veteran was not valid for VA purposes.  In June 2009 and December 2011, the case was remanded for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  It has already been established that the Veteran died from a service-connected disability and that his surviving spouse is entitled to compensation for service connection for the cause of death.  

2.  The Veteran and the appellant married in July 1979 and lived together until he died in May 1988.

3.  The appellant was unaware that the Veteran married LH in May 1965 and there is no indication that this marriage was dissolved prior to the Veteran's death.  

4.  The Veteran and LH only lived together for a few months and it is not established that LH bore no fault in the couple's separation.    




CONCLUSIONS OF LAW

1.  LH does not meet the criteria for a legal surviving spouse for VA benefits purposes.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).
  
2.  The Veteran's marriage to the appellant is deemed valid.  38 U.S.C.A. § 103; 38 C.F.R. § 3.52.

3.  The criteria for recognition of the appellant as the Veteran's surviving spouse for VA benefits purposes have been met.  38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.50(b), 3.52.

4.  The criteria for receipt of compensation for service connection for the cause of death by the appellant have been met.  38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.50(b), 3.52, 3.312.  
  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes that this case involves a simultaneously contested claim. 38 C.F.R. § 20.3 (p).  As a simultaneously contested claim, special procedural regulations are applicable.  Under 38 C.F.R. § 19.100 , all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  Under 38 C.F.R. § 19.101, upon the filing of a notice of disagreement (NOD) in a simultaneously contested claim, all interested parties will be furnished with a copy of the statement of the case (SOC).  Pursuant to 38 C.F.R. § 19.102, when a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information 

which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  See 38 U.S.C.A. § 7105A.   (Notably, the substantive appeal in this case does not contain such information).  

Further, if a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimant and their representative, if any, will be allowed to present opening testimony and argument; the appellant will then be allowed an opportunity to present testimony and argument in rebuttal.  38 C.F.R. § 20.713 (a).  (Notably, a hearing has not been scheduled in this case).   

The record in this case shows that both the appellant and the other contesting party, LH, were provided with a statement of the case and subsequent supplemental statements of the case and both parties have been afforded the opportunity to attend a hearing or to otherwise offer argument pertinent to the matter on appeal.  Thus, the RO has fully complied with the above-cited procedures. 

The Board also finds that the notification and development requirements contained in the Veterans Claims Assistance Act of 2000 (VCAA) have been met. The evidence of record shows that through RO correspondence VA has informed the contesting parties of the evidence necessary to substantiate the claim, which is a simultaneously contested claim involving recognition as the surviving spouse.  In addition, a VCAA notification letter was issued to both contestants in July 2005.  VA has also has made reasonable efforts to develop the evidence from both parties.  Therefore, the Board finds that the notice and duty to assist requirements of the law have been satisfied and neither party is prejudiced by the Board issuing its decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

II.  Analysis

A surviving spouse is defined as (1) a person in a recognized marriage for VA purposes; (2) who was the spouse of the Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of 

the Veteran's death except, as provided in 38 C.F.R. § 3.53 (a), where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and (4) who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran, and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101 (3); 38 C.F.R. § 3.50 (b).

In turn, a spouse is defined as a person of the opposite sex who is validly married to the Veteran under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. §§ 3.1(j), 3.50.   

VA death benefits may be paid to an individual who meets the definition of surviving spouse and who was married to the Veteran: (1) one year or more prior to the Veteran's death or (2) for any period of time, if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.  One claiming to be the spouse of a veteran has the burden to come forward with a preponderance of evidence of a valid marriage under the laws of the appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

The Court of Appeals for Veterans Claims has determined that 38 U.S.C.A. § 101 (3) and 38 C.F.R. §  3.50 (b)(1) set forth a two-part test to determine whether a spouse will be deemed to have continuously cohabited with the veteran when there has been a separation.  Not only must the spouse be free of fault at the time of the separation, but it must be found that the separation "was due to the misconduct of, or procured by, the veteran."  In assessing the reasons for a separation between a veteran and his or her spouse, fault or the absence of fault is to be determined based on an analysis of conduct at the time of the separation.  Gregory v. Brown, 5 Vet. App. 108, 112 (1993).



Where an attempted marriage is invalid by reason of legal impediment, VA regulations allow for certain attempted marriages to be nevertheless "deemed valid" if specific legal requirements are met.  Basically, such an attempted marriage will be "deemed valid" if: (a) the attempted marriage occurred one year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the veteran continuously from the date of the attempted marriage until the date of his or her death as outlined in § 3.53; and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the veteran's death.  38 U.S.C.A. § 103; 38 C.F.R. § 3.52.

If the provisions of 38 C.F.R. § 3.205 (a) are satisfied as well as those of 38 C.F.R. § 3.52 , the claimant's signed statement that she had no knowledge of an impediment to a marriage to the veteran will be accepted as proof of the fact, in the absence of information to the contrary.  38 C.F.R. § 3.205 (c).  The U.S. Court of Appeals for Veterans Claims (Court) has interpreted these regulations to mean that the determination of the appellant's knowledge of the legal impediment must be viewed in terms of what the appellant's state of mind was at the time the invalid marriage was contracted.  Dedicatoria v. Brown, 8 Vet. App. 441, 444 (1995).  The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994); citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

In Alpough v. Nicholson, 490 F.3d 1352, 1357 (Fed. Cir. 2007), the Federal Circuit Court held that separation by mutual consent generally does not constitute desertion by a potential surviving spouse - the key is the reason for the separation.  Under a proper interpretation of section 3.53(b), a separation by mutual consent, without an intent to desert, does not break the continuity of cohabitation.  Id. at 1358. 

However, separation by mutual consent would constitute desertion if it was induced by misconduct or communication of a definite intent to end the marriage by the 

surviving spouse.  This would break the continuity of cohabitation and preclude surviving spouse recognition in such instance.  Id. at 1357.

An individual who is asserting that she or he is the surviving spouse of the Veteran has the burden to show surviving spouse status by a preponderance of the evidence, in order to have standing.  See Colon v. Brown, 9 Vet. App. 104, 107-08 (1996).

The threshold question that must be addressed in any claim for VA benefits is whether the person seeking the benefit is a proper claimant for the benefit sought.  If the appellant is not established as a proper claimant, the claim can proceed no further.  The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).

The pertinent evidence shows that the appellant and the Veteran were married in July 1979 and that they lived together until the Veteran died in May 1988 from a myocardial infarction.  Subsequently, a May 1988 rating decision recognized that the Veteran's death causing myocardial infarction resulted from his service connected coronary artery disease (thus establishing basic eligibility for compensation for service connection for the cause of death for a qualified surviving spouse) and a December 1988 administrative decision recognized the appellant as the Veteran's surviving spouse for purposes of receipt of VA death benefits.  Consequently, the appellant began receiving monthly compensation for service connection for the cause of the Veteran's death effective June 1, 1988.

In a December 2002 claim, LH filed a claim for VA death benefits, asserting that she is the rightful surviving spouse of the Veteran for VA death benefits purposes.  In conjunction with this claim, she submitted her birth certificate and a marriage certificate showing that she and the Veteran were married on May [REDACTED], 1965 in Richmond, Virginia.  LH has also indicated that the Veteran left her on September 1, 1965, leaving for work and then never coming home.  Additionally, she has reported that she never initiated any legal action to terminate their marriage and never received any notification from any jurisdiction that the Veteran had initiated 

any legal action to terminate their marriage.  In an April 2004 administrative decision, the RO then determined that the Veteran's marriage to LH had never been dissolved and therefore, she should be recognized as the Veteran's surviving spouse for VA death benefits purposes.  Consequently, the RO stopped paying compensation for service connection for the cause of death to the appellant and started paying compensation for service connection for the cause of death to LH.

Subsequent development by the RO has not produced a record of annulment or divorce of the marriage between the Veteran and LH.  Therefore, the Board must consider it as having not been dissolved.  Also, the evidence clearly shows that the appellant had no knowledge of this prior marriage at the time she entered into marriage with the Veteran in 1979 or at any subsequent time prior to his death in 1988.  Accordingly, the Board will proceed to determine whether the appellant's marriage to the Veteran can be considered a "deemed valid marriage" under 38 C.F.R. § 3.52.

In this case, the appellant's marriage to the Veteran occurred just over 9 years before the Veteran died.  Also, as noted, the appellant entered into the marriage without knowledge of the impediment to it (i.e. the Veteran's previous marriage to LH).  Additionally, the evidence reasonably shows that the appellant continuously cohabitated with the Veteran from the date of their attempted marriage in 1979 until the Veteran's death in 1988.  In this regard, the Veteran and the appellant are reasonably shown to have shared the same address in Tampa, Florida from the time of the marriage until the time of his death; appellant is specifically listed on the death certificate as his surviving spouse; and the appellant continued living in their shared residence in Tampa after the Veteran's death.  Thus, the only remaining question in this case is whether LH's claim for death benefits may be considered as having been filed by a "legal surviving spouse."

In this regard, the evidence shows that LH and the Veteran were married in May 1965.  Also, both LH and the appellant, through the testimony of the Veteran's son from a third marriage, CTW, have asserted that the couple separated in late August 

or September 1965.  LH has asserted that the Veteran left her in September 1965 by simply not returning home from work one day.  On the other hand, in a February 2005 statement, CTW asserted that in August 1965, LH left the home in Philadelphia in which she, he and the Veteran were living.  CTW also reported that he and the Veteran were living in this home two months later when he got drafted into the Army (and has submitted his DD 214 showing he was drafted in Philadelphia in October 1965).

Also, in an August 2005 statement, LW's brother reported that he recalled that in August 1965, the Veteran cut his wrist and was taken to Parkview Hospital in Philadelphia.  Then in September 1965, he left for work one morning and never returned home.  

In addition, in an August 2005 statement, the daughter of LW indicated that she was 16 years old when LW and the Veteran were married.  She noted that she was concerned at that time that she and her mother were going to live with the Veteran, wondering if that would mean she would have to move to a different high school.  She also reported that while they lived with the Veteran, her mother drove her to her this same high school and that after the Veteran abandoned them, she and her mother moved to an apartment closer to the high school. 

The above summarized evidence is conflicting as to whether the Veteran left LH or whether the appellant left the Veteran.  Also, even assuming arguendo that the Veteran did leave LH, it is not established that LH was entirely without fault for the separation.  In this regard, assuming that the Veteran did leave in September 1965, there is no indication that LH made any attempt to reconcile with him.  Also, according to LH's brother, the Veteran was distraught to the point to which he cut his wrist in August 1965, resulting in hospitalization.  However, despite being given ample opportunity to explain the basis for the separation, LH did not offer any explanation as to why the Veteran took this action or why he might have left her soon thereafter, including whether either episode was reaction to any event that had occurred within their relationship.  Absent any more specific explanation and given 

the conflicting evidence concerning who actually left the marriage, the Board concludes that LH has not shown by a preponderance of the evidence that she was not at all at fault for the separation.  Thus, she may not be considered the "legal surviving spouse" of the Veteran for VA benefits purposes as her lack of continuous cohabitation with him from the date of marriage until the date of death is not shown to be wholly the fault of the Veteran.  Consequently, her claim cannot be considered as having been filed by a "legal surviving spouse" despite the fact that the RO initially approved it.  Therefore, in this case, "no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the Veteran's death."  Accordingly, the appellant's marriage to the Veteran from July 1979 to September 1988 meets all the requirements for a deemed valid marriage for VA benefits purposes.  38 U.S.C.A. § 103; 38 C.F.R. § 3.52.

In summary, the evidence shows that the Veteran was married to LH in May 1965 and does not show that this marriage was subsequently dissolved.  It also shows that the appellant was not aware of this impediment when she married the Veteran in July 1979 or at any other time prior to his death in May 1988.  Additionally, it shows that the appellant and the Veteran continuously cohabitated from the date of their marriage until the date of his death.  Finally, it shows that LH is not a legal surviving spouse as she did not continuously cohabitate with the Veteran from the date of their marriage until the date of his death and she has not established by a preponderance of the evidence that their separation was wholly the fault of the Veteran.  Consequently, the appellant must be recognized as the surviving spouse for VA benefits and is entitled to compensation for service connection for the cause of the Veteran's death.         







ORDER

Recognition of appellant as the Veteran's surviving spouse for VA benefits purposes is granted.  

Entitlement to receipt of compensation for service connection for the cause of death by the appellant is granted.    



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


